DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 09/27/2022 have been fully considered but they are not persuasive. 
Regarding independent claims 1, 9 and 17, the applicant submits the following arguments (on pages 8-9 of the remarks):

    PNG
    media_image1.png
    237
    648
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    220
    629
    media_image2.png
    Greyscale

	
In response, the examiner understands applicant’s argument but respectfully disagrees. Hofer discloses a first camera device controls a second camera device using metadata. The metadata is obtained based on the video streams from the first camera device. It can be motion analytic information, which corresponds to the movement of an object as in the claims. Hofer does not disclose exposing and reading out the pixels corresponding to a specific ROI only. However, Doyle teaches exposing and reading out pixels in the region of interest only rather than the full image frame, so as to avoid reading out pixel information from areas of the pixel array outside of the ROI, and speed up the readout operation and processing. Therefore, the combination of Hofer and Doyle discloses exposing and reading out a pixel corresponding to a ROI changed based on movement of an object which is included in an image frame.

For at least the reasons stated above, the rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al. (US 2019/0306408 A1) in view of Doyle et al. (US 2020/0106929 A1).

As to claim 1, Hofer et al. discloses an electronic device (Fig.1: surveillance system (VSS) 100), comprising: 
a first image sensor (Fig.2; [0049]: second camera device 220); and 
a second image sensor (Fig.2; [0049]: first camera device 210), 
wherein the first image sensor is configured to: 
obtain a first image frame (Fig.11) corresponding to a first region of interest (ROI) (the viewing area of camera 2 as shown in Fig.11 corresponds to the first region of interest in the claim), wherein the first ROI corresponds to a first region (Fig.11: the dashed line box) including a first object of an image frame obtained from the second image sensor (the dashed line box in Fig.11 includes the Car 1 detected from image captured by Camera 1 (See Fig.10). Car 1 corresponds to the first object); and 
in response to a control signal ([0156]: at reference 906, metadata associated with the identified actionable motion object (AMO) is obtained and transmitted to the second camera device; thus, the metadata corresponds to the claimed control signal) for changing the first ROI to a second ROI (Fig.9: 906 and 908; [0157]: “The second viewing area can change as new metadata is received for the AMO(s) or new AMO(s)”) based on a movement of the first object of an image frame obtained from the second image sensor ([0156]: the metadata can be motion analytic information related, which corresponds to the claimed movement of the first object), obtain a second image frame continuous from the first image frame corresponding to the second ROI based on the movement of the first object (Fig.9: 910 – capture a second video stream of the second viewing area with the AMO on the second camera device), wherein the second ROI corresponds to a second region, in which at least one of a position or a size of the first region is changed based on the movement of the first object, of an image frame obtained from the second image sensor (Fig.9: 902-908; [0154-0157]: the first camera device captures a first video stream; the first video stream is processed to identify AMO; metadata/movement associated with the identified AMO is obtained; and a second viewing area of the second camera device is dynamically controlled to track and focus on the AMO in response to the metadata/movement. That is, there is at least a change in position. Also see Figs. 11 and 12, the position and size of the region corresponding to car 1 have changed), and the control signal is input while the first image frame is being obtained (the second camera device is dynamically controlled while capturing the second video stream; therefore, it can be considered that the control signal (metadata) for capturing the current frame is input while the previous frame is being captured). 
Hofer et al. fails to disclose exposing and reading out a first plurality of pixels corresponding to a first region of interest (ROI); and exposing and reading out a second plurality of pixels corresponding to the second ROI,
the control signal causing the first image sensor to begin to expose the second plurality of pixels while simultaneously reading out the first plurality of pixels and maintaining a constant output interval between image frames.
However, Doyle et al. teaches exposing and reading out a first plurality of pixels corresponding to a first region of interest (ROI); and exposing and reading out a second plurality of pixels corresponding to the second ROI ([0052]: “one small region 136 would capture image data during each image capture sequence of the digital camera 132. …the digital camera may have the capability of defining one (or more) regions-of-interest, ROI, within its active pixel array 134, which defines multiple rows of pixels, and to output image information only from this ROI”),
causing the first image sensor to begin to expose the second plurality of pixels while simultaneously reading out the first plurality of pixels and maintaining a constant output interval between image frames (Fig.11; [0076-0077]: as shown in Fig.11, the exposure of ROI_N+1 begins while the readout of ROI_N is being performed. It is also shown in the figure that the readout time of each frame is at constant interval).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofer et al. with the teaching of Doyle et al. to obtain the first image frame by exposing and reading out a first plurality of pixels corresponding to a first region of interest (ROI); and obtain the second image frame by exposing and reading out a second plurality of pixels corresponding to the second ROI, the control signal causing the first image sensor to begin to expose the second plurality of pixels while simultaneously reading out the first plurality of pixels and maintaining a constant output interval between image frames, so as to avoid reading pixel information from areas of the pixel array outside the region of interest, and thereby speeding up the operation of full-frame camera ([0052]).

As to claim 2, Hofer et al. in view of Doyle et al. discloses the electronic device of claim 1, wherein: 
the second image sensor is configured to: 
in response to at least one of a position and a size of the first region being changed to the second region, obtain the control signal for changing the first ROI to the second ROI corresponding to the second region, based on at least one of position information and size information about the second region (Hofer et al.: [0156-0157]: metadata obtained by the first camera is transmitted to the second camera and controls the second camera.  The metadata can be coordinates, e.g., motion tracking coordinates or other motion analytic information, which corresponds to the position information); and 
input the control signal to the first image sensor (Hofer et al.: [0156]: the metadata is transmitted to the second camera). 

As to claim 3, Hofer et al. in view of Doyle et al. discloses the electronic device of claim 1, further comprising a processor (Hofer et al.: Fig.1: computer system 110) operatively connected with the first image sensor and the second image sensor, wherein:
the processor is configured to: 
in response to at least one of a position and a size of the first region being changed to the second region, obtain the control signal for changing the first ROI to the second ROI corresponding to the second region, based on at least one of position information and size information about the second region (Hofer et al.: [0156-0157]: metadata obtained by the first camera is transmitted to the second camera and controls the second camera.  The metadata can be coordinates, e.g., motion tracking coordinates or other motion analytic information, which corresponds to the position information); and 
input the control signal to the first image sensor (Hofer et al.: [0156]: the metadata is transmitted to the second camera).

As to claim 4, Hofer et al. in view of Doyle et al. discloses the electronic device of claim 1, wherein the first image sensor is configured to, in response to the control signal being input to the first image sensor while the first plurality of pixels are exposed (Doyle et al.: Fig.11; [0076]: ROI updates are loaded to the sensor during the sensor’s Frame Overhead Time (FOT); the ROI updates correspond to the control signal), start to read out the first plurality of pixels corresponding to the first ROI (Doyle et al.: Fig.11: Readout ROI_N 317) and then start to expose the second plurality of pixels corresponding to the second ROI while continuing to read out the first plurality of pixels (Doyle et al.: Fig.11: Exposure Time ROI_N+1 and Readout ROI_N 317).

As to claim 5, Hofer et al. in view of Doyle et al. discloses the electronic device of claim 1, further comprising a memory (Hofer et al.: Fig.1: memory 114), wherein the first image frame obtained from the first image sensor, the second image frame, and the image frame obtained from the second image sensor are stored in the memory (Hofer et al.: [0046]).

As to claim 7, Hofer et al. in view of Doyle et al. discloses the electronic device of claim 1, wherein an angle of view of the image frame obtained from the second image sensor is larger than an angle of view of the first image frame obtained from the first image sensor (Hofer et al.: [0039]: the first camera device is a wide field of view camera; while the second camera device is a PTX camera.  Therefore, the angle of view of the image frame obtained from the first camera device is larger than the angle of view of the image frame obtained from the second camera device).

Method claims 9-11, 13 and 15 recite substantially similar subject matter as in claims 1-3, 5 and 7, respectively; therefore, they are rejected for the same reasons.

Method claim 12 recites substantially similar subject matter as in claim 4; therefore, it is rejected for the same reasons.

As to claim 17, Hofer et al. discloses an image sensor (Fig.1: camera device 120; or Fig.2; [0049]: second camera device 220), comprising: 
a plurality of pixels ([0043]: image sensor inherently includes a plurality of pixels); and 
a controller ([0043]: processor) configured to: 
obtain a first image frame (Fig.11) corresponding to a first ROI (the viewing area of camera 2 as shown in Fig.11 corresponds to the first region of interest in the claim), wherein the first ROI corresponds to a first region (Fig.11: the dashed line box) including a first object of an image frame obtained from an external image sensor (the dashed line box in Fig.11 includes the Car 1 detected from image captured by Camera 1 (See Fig.10). Car 1 corresponds to the first object) (Fig.2; [0049]: first camera device 210 corresponds to the claimed external image sensor); 
in response to a control signal ([0156]: at reference 906, metadata associated with the identified actionable motion object (AMO) is obtained and transmitted to the second camera device; thus, the metadata corresponds to the claimed control signal) for changing the first ROI to a second ROI (Fig.9: 906 and 908; [0157]: “The second viewing area can change as new metadata is received for the AMO(s) or new AMO(s)”) based on a movement of the first object of an image frame obtained from the external image sensor ([0156]: the metadata can be motion analytic information related, which corresponds to the claimed movement of the first object), obtain a second image frame continuous from the first image frame corresponding to the second ROI based on the movement of the first object (Fig.9: 910 – capture a second video stream of the second viewing area with the AMO on the second camera device), wherein the second ROI corresponds to the second region, in which at least one of a position or a size of the first region is changed based on the movement of the first object, of an image frame obtained from the external image sensor (Fig.9: 902-908; [0154-0157]: the first camera device captures a first video stream; the first video stream is processed to identify AMO; metadata associated with the identified AMO is obtained; and a second viewing area of the second camera device is dynamically controlled to track and focus on the AMO in response to the metadata. That is, there is at least a change in position. Also see Figs. 11 and 12, the position and size of the region corresponding to car 1 have changed), wherein the control signal is input while the first image frame is being obtained (the second camera device is dynamically controlled while capturing the second video stream; therefore, it can be considered that the control signal (metadata) for capturing the current frame is input while the previous frame is being captured).
Hofer et al. fails to disclose exposing and reading out a first plurality of pixels corresponding to a first region of interest (ROI); and exposing and reading out a second plurality of pixels corresponding to the second ROI,
the control signal causing the first image sensor to begin to expose the second plurality of pixels while simultaneously reading out the first plurality of pixels and maintaining a constant output interval between image frames.
However, Doyle et al. teaches exposing and reading out a first plurality of pixels corresponding to a first region of interest (ROI); and exposing and reading out a second plurality of pixels corresponding to the second ROI ([0052]: “one small region 136 would capture image data during each image capture sequence of the digital camera 132. …the digital camera may have the capability of defining one (or more) regions-of-interest, ROI, within its active pixel array 134, which defines multiple rows of pixels, and to output image information only from this ROI”),
causing the first image sensor to begin to expose the second plurality of pixels while simultaneously reading out the first plurality of pixels and maintaining a constant output interval between image frames (Fig.11; [0076-0077]: as shown in Fig.11, the exposure of ROI_N+1 begins while the readout of ROI_N is being performed. It is also shown in the figure that the readout time of each frame is at constant interval).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofer et al. with the teaching of Doyle et al. to obtain the first image frame by exposing and reading out a first plurality of pixels corresponding to a first region of interest (ROI); and obtain the second image frame by exposing and reading out a second plurality of pixels corresponding to the second ROI, the control signal causing the first image sensor to begin to expose the second plurality of pixels while simultaneously reading out the first plurality of pixels and maintaining a constant output interval between image frames, so as to avoid reading pixel information from areas of the pixel array outside the region of interest, and thereby speeding up the operation of full-frame camera ([0052]).

Claim 18 recites substantially similar subject matter as in claim 4; therefore, it is rejected for the same reasons.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al. (US 2019/0306408 A1) in view of Doyle et al. (US 2020/0106929 A1) as applied to claims 5 and 13 above, and further in view of Wang et al. (US 2015/0271411 A1).

As to claim 6, Hofer et al. in view of Doyle et al. discloses the electronic device of claim 5, further comprising a processor (Hofer et al.: Fig.1: computer system 110) operatively connected with the memory ([0046]).
The combination of Hofer et al. and Doyle et al. fails to disclose the processor is configured to perform image stabilization on the first image frame obtained from the first image sensor and store a corrected ROI image frame in the memory, wherein a size of the corrected ROI image frame is smaller than a size of at least one of the first ROI and the second ROI.
However, Wang et al. teaches performing image stabilization on the image by cropping the image (Figs.3 and 5; [0012]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hofer et al. and Doyle et al. with the teaching of Wang et al. to perform image stabilization on the image frame obtained from the first image sensor and store a corrected ROI image frame in the memory, wherein a size of the corrected ROI image frame is smaller than a size of at least one of the first ROI and the second ROI, so as to reduce image blurring and enhance the final image.

Method claim 14 recites substantially similar subject matter as in claim 6; therefore, it is rejected for the same reasons.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al. (US 2019/0306408 A1) in view of Doyle et al. (US 2020/0106929 A1) as applied to claims 1 and 9 above, and further in view of Matsuo et al. (US 2006/0045381 A1).

As to claim 8, Hofer et al. in view of Doyle et al. discloses the electronic device of claim 1.
While Hofer et al. discloses the control signal (metadata) can be coordinates, e.g., motion tracking coordinates or motion analytic information, Hofer et al. in view of Doyle et al. fails to disclose the control signal includes coordinate information about at least two of the second plurality of pixels corresponding to the second ROI, or coordinate information about at least one of the second plurality of pixels, and size information about the second ROI.
However, Matsuo et al. teaches setting an ROI corresponding to a detected moving object by giving coordinate information about at least one of the pixels and size information about the ROI ([0170]: “the position information of the ROI region may be given by coordinate values of a pixel at the upper left corner of the rectangular region and the number of pixels in the vertical and horizontal directions of the rectangular region”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hofer et al. and Doyle et al. with the teaching of Matsuo et al. to have the control signal including coordinate information about at least two of the second plurality of pixels corresponding to the second ROI, or coordinate information about at least one of the second plurality of pixels, and size information about the second ROI, so as to use ePTZ to track the moving object instead of physically moving the camera (e.g., pan and tilt) when the movement of the object is within the current frame, thereby extend the lifespan of the PTZ camera.

Method claim 16 recites substantially similar subject matter as in claim 8; therefore, it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Datar et al. (US 20210124947 A1) discloses an object tracking system that includes a sensor that is configured to capture frames of at least a portion of a global plane for a space. The system is configured to receive a first frame from the sensor, and identify pixel locations within the first frame corresponding with the ROI marker and to define a zone for subsequent frames from the sensor corresponding with the pixel locations. The system is further configured to receive a second frame from the sensor, to detect an object within the zone, and to identify the object.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696 

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696